Case 0:21-cr-60020-WPD Document 307 Entered on FLSD Docket 09/21/2021 Page 1 of 1
                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                          CASE NO.: CASE NO. 21-60020-CR-DIMITROULEAS


    UNITED S'fATES OF AMERICA,


    vs.

    JONATHAN MARKOVICH, and
    DANIEL MARKOVICH,

                   Defendants.
    _______________,/
           ORDER ON MOTION FOR LEAVE TO PERMIT DEFENDANTS USE OF
                               ELECTRONICS

          THIS CAUSE came before the Court upon Defendants' Motion for Leave to Permit

   Defendants Use of Electronics in Assistance with their Defense. This Court has reviewed the

   Motion, the relevant portions of the record, and is otherwise fully advised in the premises.

   Accordingly, it is hereby

          ORDERED AND ADruDGED that the Motion is GRANTED.
                           .         .                                     .
          DONE AND ORDERED m Chambers at Fort Lauderdale, Flonda, this ~h day of
                                                                                   . 215;,r
   September, 2021.




                                                    JJ~~
                                                    United States District Judge

   Copies furnished to:

   Counsel of Record
